t c memo united_states tax_court william santangelo petitioner v commissioner of internal revenue respondent docket no filed date william santangelo pro_se blaise gately dusenberry and dean h wakayama for respondent memorandum opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted and to award damages filed pursuant to rule and sec_6673 petitioner resided in custer washington at the time the petition was filed in this case respondent's notice_of_deficiency by notice dated date respondent determined deficiencies in and additions to petitioner's federal income taxes for the taxable years and as follows addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure big_number the deficiencies in income taxes are based on respondent's determination that petitioner an employee of the boeing company failed to report the following income on tax returns for the years in issue taxable_year income payor wages boeing dollar_figure dollar_figure interest irs --- interest u s bank interest 1st interstate bank --- unemploy- washington employ- ment comp ment security dept --- big_number continued issue and all rule references are to the tax_court rules_of_practice and procedure the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure_to_file income_tax returns for the years in issue was not due to reasonable_cause petitioner's petition petitioner filed an eight page typewritten petition for redetermination on date the crux of petitioner's position is that wages are not income apparently because of the provisions of sec_83 and sec_7701 and the notion that a person's labor is property in which the person has a basis equal to its fair_market_value thus the petition includes the following allegations when a lessee disposes of or damages property belonging to the lessor is the amount needed to compensate the lessor to be included in the lessor's gross_income when paid to him by the lessee no the respondent cannot tax as gross_income therefore the amount received for labor or services of an employee or contractor disposed of by an employer or customer of a contractor without violating sec_7701 which says that service contracts shall be treated as leases of sec_7701 provides in part as follows e treatment of certain contracts for providing services etc --for purposes of chapter in general --a contract which purports to be a service_contract shall be treated as a lease of property if such contract is properly treated as a lease of property taking into account all relevant factors including whether or not-- a the service_recipient is in physical possession of the property property until a statutorily supported rebuttal to this allegation can be mounted by the respondent petitioner is due a full return of all amounts imposed upon petitioner's compensation which was received under contract to comply with sec_7701 therefore the value or cost of the services fmv should be allowed as a deduction under sec_212 when petitioner performs this deduction he has no taxable_income how has the respondent allowed the petitioner this deduction why is this cost not deductible sec_83 applies to any compensation income it serves to deduct the taxpayer's cost the value of the labor from that which can be treated as gross_income knowing that services labor are property nothing excludes services from the provisions of sec_1012 as a cost that must be restored to the sec_83 provides in part as follows sec_83 property transferred in connection with performance of services a general_rule --if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of-- the fair_market_value of such property over property the amount if any paid for such shall be included in the gross_income of the person who performed such services emphasis added sec_1012 provides in part as follows continued petitioner the provisions of sec_1012 extend to every species of valuable right or interest just as the term property does if the amount_realized from the sale of labor is only that which is under contract fmv the transaction is one of non-recognition if petitioner earns only the fmv of his services chapter sec_1 and are of no consequence to him he is not a taxpayer united_states tax_court has no jurisdiction to hear this controversy or enter a decision about it about sec_6673 said statute reads in part before this statute is applied to the petitioner it is necessary for the respondent to fully illustrate and explain how sec_83 sec_1012 and sec_7701 have been applied and complied with or it should be fully illustrated and explained what precludes the petitioner from the provisions of said statutes petitioner attached to his petition over pages of typewritten materials expanding on the arguments set forth in his petition these materials include several pages devoted to sec_6673 and a number of cases that have applied it respondent's rule motion and subsequent developments as indicated respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted and to award damages continued sec_1012 basis of property--cost the basis_of_property shall be the cost of such property except as otherwise provided on date shortly after respondent filed her motion to dismiss the court issued an order calendaring respondent's motion for hearing and also directing petitioner to file a proper amended petition in accordance with the requirements of rule in particular the court directed petitioner to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiencies and separate statements of every fact upon which the assignments of error are based on date petitioner filed an opposition to respondent's motion to dismiss and the following motions motion for equal protection and uniform procedure motion for re-determination motion to compel performance motion for more definite statement motion to strike respondent's motion to dismiss motion for summary_judgment and a second motion for summary_judgment all of petitioner's motions were denied petitioner's opposition includes the following statement while petitioner has not denied receiving compensation_for services the petitioner does deny that the law makes said compensation includible in gross_income regardless of whether or not such amounts are gross_income or because congress chose to not so include the fmv of petitioner's personal_property the law does not permit the inclusion in income now attempted by the respondent how have all applicable statutes operated on date petitioner filed the following motions motion for more definite statement motion for calendar appointment and motion for continuance all of petitioner's motions were denied on date petitioner submitted the following documents amended petition under tax_court order which was filed as petitioner's amended petition assignment of errors which was filed as petitioner's amendment to amended petition statement in lieu of appearance motion for summary_judgment which was filed as a petitioner's rule c statement and separately as b petitioner's motion for summary judgement motion for leave of the court which was filed as petitioner's motion for leave to file brief in support of rule c statement brief in support of amended petition which was lodged as petitioner's brief in support of rule c statement tables for brief in support which was lodged as petitioner's appendix to brief in support of rule c statement clarification of petitioner's claims of statutory deprivations which was filed as petitioner's supplement to rule c statement demand for relief which was filed as petitioner's second supplement to rule c statement demand for relief amended petition which was filed as petitioner's third supplement to rule c statement and in its order denying petitioner's motions filed date the court specifically reminded petitioner of the applicability of rule c providing for the submission of a written_statement in lieu of or in addition to a party's appearance at a motions session motion for more definite statement which was filed as petitioner's second motion for more definite statement regarding the documents received date the court granted petitioner's motion for leave to file brief in support of rule c statement and then filed a petitioner's brief in support of rule c statement and b petitioner's appendix to brief in support of rule c statement the court denied petitioner's motion for summary_judgment and petitioner's second motion for more definite statement in his amended petition and amendment thereto as well as in his other most recently filed documents petitioner repeats many of the allegations set forth in his original petition particularly his argument that sec_83 shields his compensation from taxation thus the amendment to the amended petition includes the following allegation code sec_83 applies to all compensation_for services and allows only for the excess over the amount_paid value of the labor to be included in gross_income not the amount_paid cost respondent is in violation of sec_83 respondent's motion to dismiss was called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented argument on the pending motion including the argument that sec_83 is inapplicable to petitioner appears to have abandoned however his argument that sec_7701 shields his compensation from taxation wages by virtue of the provisions of sec_1_83-3 income_tax regs petitioner did not appear at the hearing discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 sec_123 sec_1_83-3 income_tax regs provides in part as follows e property for purposes of sec_83 and the regulations thereunder the term property includes real and personal_property other than either money or an unfunded and unsecured promise to pay money or property in the future emphasis added in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b 78_tc_646 ndollar_figure 73_tc_736 neither the petition nor the amended petition filed in this case satisfies the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish as demonstrated by the passages from the petition and the amendment to amended petition previously quoted see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioner with an opportunity to assign error and allege specific facts concerning his liability for the taxable years in issue unfortunately petitioner failed to properly respond to the court's order rather petitioner elected to continue to proceed with time-worn tax_protester rhetoric see abrams v commissioner supra rowlee v commissioner supra mccoy v commissioner supra karlin v commissioner tcmemo_1990_496 we see no need to catalog petitioner's arguments regarding sec_83 or sec_7701 for that matter and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner's arguments are nothing other than a variation on the theme that wages are not income suffice it to say that both this and other federal courts have consistently and uniformly held for many years that wages are income and that a taxpayer has no basis in his or her labor e g 793_f2d_139 6th cir affg per curiam 82_tc_766 791_f2d_68 7th cir 784_f2d_1006 9th cir 760_f2d_1003 9th cir 737_f2d_439 5th cir 733_f2d_709 9th cir 687_f2d_264 8th cir affg tcmemo_1981_506 661_f2d_71 5th cir affg tcmemo_1981_122 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable 633_f2d_1356 9th cir abrams v commissioner supra pincite rowlee v commissioner supra pincite2 77_tc_1169 70_tc_730 affd 614_f2d_159 8th cir mcneel v commissioner tcmemo_1995_211 fischer v commissioner tcmemo_1994_586 zyglis v commissioner tcmemo_1993_341 affd without published opinion 29_f3d_620 2d cir fox v commissioner tcmemo_1993_277 williams v commissioner tcmemo_1988_368 allen v commissioner tcmemo_1987_242 hebrank v commissioner tcmemo_1982_496 see sec_61 because the petition and the amended petition fail to state a claim upon which relief can be granted we shall grant so much of respondent's motion that moves to dismiss see 747_f2d_478 8th cir we turn now to that part of respondent's motion that moves for an award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law coleman v commissioner supra pincite petitioner's position as set forth in the petition and the amended petition as well as in the other documents that petitioner submitted consists solely of tax_protester rhetoric and legalistic gibberish based on well established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies may have been delayed finally we are convinced that petitioner is and was at the time that he filed his petition well aware of the provisions of sec_6673 as demonstrated by the references to that section in the petition and the attachments thereto nevertheless petitioner chose to ignore well-established precedent of this and other federal courts and pursue instead his protest agenda in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 82_tc_403 in order to reflect the foregoing an order of dismissal and decision will be entered
